Relator was arrested upon the charge of murder and resorted to the writ of habeas corpus for the purpose of securing bail. Upon the trial under said habeas corpus proceedings the charge against him was held nonbailable. We have carefully examined the record, and are of opinion that the judgment was erroneous, and that relator is entitled to bail. While refrain from discussing the evidence, after a careful examination of the same we have arrived at the conclusion above stated. We therefore fix the amount of bail at $3000. Upon the execution of a bond by relator in said amount, in the terms and under the requirements of the law, the officer holding relator will release him.
The judgment is reversed, and bail fixed at $3000.